Exhibit 10.1




EMPLOYEE CONFIDENTIALITY AND ASSIGNMENT AGREEMENT


Booking Holdings Inc. (“Company”), having a business at 800 Connecticut Avenue,
Norwalk, Connecticut 06854, and its parents, affiliates, subsidiaries, related
and acquired companies (hereinafter collectively with the Company referred to as
the “Company Entities”), develops, purchases, and uses valuable Confidential
Information (as hereinafter defined). It is vital to the current and anticipated
business interests of the Company Entities that all such Confidential
Information be maintained in strict confidence and remain proprietary to the
Company Entities. It is also vital that inventions and discoveries made by
employees of the Company Entities be properly protected and that legitimate
interests of the Company Entities in such inventions and discoveries be
preserved.


I am currently, or desire to become, employed by the Company or another Company
Entity in a capacity in which I will receive or develop, or otherwise handle or
be exposed to, Confidential Information. In consideration of my becoming
employed by a Company Entity, or my continuing to be employed by a Company
Entity (all such employment being at will and subject to any other ancillary
agreement(s) which may be in effect), and the payment to me of a salary and/or
other compensation during my employment, I agree, irrespective of any changes in
the scope or nature of my employment (or my ceasing to be employed by any
Company Entity as follows:


1.
Confidential Information



As used herein, "Confidential Information" means private, confidential, trade
secret or other proprietary information (whether or not embodied or contained in
some tangible form) relating to any actual or anticipated business of the
Company Entities or any research and development of the Company Entities, or
information suggested by or resulting from any tasks assigned to me or work
performed by me for or on behalf of the Company Entities and information,
observations and data concerning the business or affairs of the Company
Entities, including, without limitation, all business information which relates
to the Company Entities, or their customers, suppliers or contractors or any
other third parties in respect of which the Company Entities has a business
relationship or owes a duty of confidentiality, or their respective businesses
or products, and which is not known to the public generally other than as a
result of my breach of this Agreement. Confidential Information includes, but is
not limited to, any information which, if kept secret, will provide one or more
of the Company Entities an actual or potential economic advantage over others in
the relevant trade or industry, such as, but not limited to: technical
information or reports, trade secrets, operating instructions, training
materials, formulae, compilations, computer programs and files, devices,
methods, techniques, unwritten information and “know-how,” inventions, research
and development, business data (including cost data), strategies, methods,
prospects, plans and opportunities, customer

lists, customer buying records and habits, marketing and sales strategies,
marketing plans, marketing surveys, profitability analyses, specifications,
financial information, invention disclosures, patent applications (whether
abandoned or not), products, product cost, product sales records and documents,
product development, long-range plans, information relating to pricing,
competitive strategies and new product development, services, research,
information relating to any forms of compensation or other personnel-related
information, contracts and supplier lists. For purposes of this Agreement,
Confidential Information shall also include any information or material received
in confidence by a Company from a third party, and/or information held in
confidence by a third party and made available to me through the sharing of
space, administrative support or other resources by the Company Entities.
Confidential Information will not include (i) such information known to me prior
to my involvement with the Company Entities or (ii) contact information
contained in my personal rolodex or electronic address book.


1.1.
Except as required in performing my duties to a Company Entity or with the prior
written authorization of the Company, during the term of my employment and
thereafter, I will not directly or indirectly use, disclose, disseminate or
otherwise reveal any Confidential Information unless and only to the extent such
Confidential Information becomes generally available to the public through no
act or fault of mine. In the event that I am required by a court of law to
disclose Confidential Information, I shall first (where practical) provide the
Company with notice of any such order so it may seek a protective order against
disclosure by a court of competent jurisdiction (and I will use my reasonable
best efforts in cooperating with the Company to obtain such protective order).
Notwithstanding anything to the contrary in this Agreement or any other
agreement with any Company Entity, nothing shall limit my rights under
applicable law to provide truthful information to any governmental entity or to
file a charge with or participate in an investigation conducted by any
governmental entity. Notwithstanding the foregoing, I agree to waive my right to
recover monetary damages in connection with any charge, complaint or lawsuit
filed by me or anyone else on my behalf (whether involving a governmental entity
or not); provided that I am not agreeing to waive, and this Agreement shall not
be read as requiring me to waive, any right I may have to receive an award for
information provided to any governmental entity.



During my employment with any Company Entity, I will not use, disclose or induce
any Company Entity to use any proprietary or confidential information or trade
secrets of any former employer or other person or entity which I have an
obligation to keep in confidence. Further, I will not bring onto any Company
Entity’s premises or transfer onto any Company Entity’

technology systems any unpublished document, proprietary information or trade
secrets belonging to any such third party unless disclosure to, and use by, the
Company or any of the Company Entities has been consented to in writing by such
third party.


1.4 I represent and warrant to the Company that I am under no obligation (such
as a non-competition agreement) to a former employer or any other party
affecting my ability: (a) to perform the terms of this Agreement; (b) to be
employed by the Company or any other Company Entity; or (c) to otherwise perform
services to any Company Entity


2.
Inventions



2.1.
As used herein, "Inventions" means inventions, discoveries, concepts and ideas,
whether or not patentable, copyrightable, trademarkable, protectable as a mask
work, or protectable as a trade secret including, but not limited to, any
process, method, formula, article, composition, device, product, tool, machine,
computer program, apparatus, appliance, design, drawing, practice, manufacture
or technique, as well as any improvements thereto and know-how related thereto.



2.2.
To the extent I am employed by any Company Entity in an executive, managerial,
product or technical planning, technical, research, programming or engineering
capacity (including development, product, systems, applied science or field
engineering), I hereby agree to the following obligations concerning Inventions
without payment to me of any royalty or further consideration therefor:



2.2.1.
With respect to Inventions made or conceived by me (either solely or jointly
with another or others), whether or not during my hours of employment or whether
or not I actually used facilities, materials or personnel of the Company
Entities, for the duration of my employment by any Company Entity and for one
(1) year thereafter, so long as such invention (a) is based on or related to
Confidential Information, or (b) relates to any past, present or anticipated
business of a Company Entity, or (c) results from any actual work performed by
me for a Company Entity :



2.2.1.1.
I shall promptly and fully inform the Company of each such Invention in writing,
setting forth in detail the procedures employed and the results achieved;



I hereby agree to and hereby do assign to the Company or such other person as
the Company shall designate all of my rights, title and interest in each such
Invention, including

but not limited to applications for United States and/or foreign patents, and
United States and/or foreign patents granted upon such Invention; and


2.2.1.2.
I acknowledge that all copyrightable materials arising from Inventions created
by me shall be considered works made for hire under the copyright laws of the
United States and that these works shall, upon their creation, be owned
exclusively by one or more of the Company Entities. To the extent that any of
these works may not be considered works made for hire for one or more of the
Company Entities under applicable law, I hereby assign to the Company Entity by
which I am employed or its designee the ownership of all copyright rights in
such works.



2.2.2.
With respect to such Inventions made or conceived by me, at any time during and
in perpetuity after my employment with any Company Entity:



2.2.2.1.
I shall apply, at such Company Entity’s request or at the request of such other
entity as the Company shall direct and expense, for United States and foreign
patents or copyrights or other form of protection either in my name or otherwise
as the Company shall desire. To the extent that I am unable or unavailable or
shall unreasonably refuse to sign any lawful or necessary document required in
order for the applicable Company Entity (or its designee) to apply for and
obtain a patent or patents with respect to any work performed by me, I hereby
irrevocably designate and appoint the applicable Company Entity (or its
designee) and its duly authorized officers and agents as my agent and
attorney-in- fact to act for and on my behalf to execute and file any such
applications, and to do all other lawfully permitted acts to further the
prosecution and issuance of patents with the same legal force and effect as if
executed by me; and



2.2.2.2.
I shall acknowledge and deliver promptly to the applicable Company Entity (or
its designee), without charge beyond my then-current hourly rate as reasonably
calculated for time spent, but at the applicable Company Entity’s (or its
designee's) expense, such written instruments, and do such other acts, such as
giving testimony in support of my inventorship, authorship or contribution, as
may be reasonably necessary in the opinion of the applicable




Company Entity (or its designee) to obtain and maintain United States and/or
foreign patents or copyright or other protection and to vest the entire right
and title of same in such Company Entity (or its designee).


2.3.
The Company Entities shall have the royalty-free right to use, make and sell
products, processes, and/or services derived from any Inventions which are
conceived or made by me during the hours which I am employed by any Company
Entity or with the use or assistance of the facilities, materials or personnel
of one or more of the Company Entities



2.4.
I will not, to the best of my knowledge, use, rely on, or incorporate any
preexisting confidential information and/or Inventions, already owned by me or
others, in any Invention, without first informing the Company Entity by which I
am employed in writing and receiving such Company Entity’s advance written
permission to do so.



3.
Excluded from my obligations under Section 2 above are the following Inventions:



    .
I cannot assign such Inventions to the Company or any other Company Entity or
any Company Entity’s designee because of prior agreements with the following
individuals or entities:


    .


4.
The following identifies all Inventions prior to my employment with any Company
Entity in which I have any title or interest:



    .


5.
Upon termination of my employment with any Company Entity, for any reason, or at
any time as such Company Entity may request, I shall leave with such Company
Entity and/or return to such Company Entity all tangible property which I may
possess or have under my direction or control belonging to the Company Entities
including, without limitation, all documents, records, notebooks, data, reports,
notes, compilations, computer files, data and programs, equipment, parts and
tools and similar repositories or materials and any and all copies thereof.



6.
I acknowledge that I am hereby notified that the immunity provisions of Section
1833 of title 18 of the United States Code provide that an individual cannot be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that is made (i) in confidence to federal,
state or local governmental officials, either directly or indirectly, or to an
attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (ii)






under seal in a complaint or other document filed in a lawsuit or other
proceeding, or (iii) to my attorney in connection with a lawsuit for retaliation
for reporting a suspected violation of law (and the trade secret may be used in
the court proceedings for such lawsuit) as long as any document containing the
trade secret is filed under seal and the trade secret is not disclosed except
pursuant to court order.


7.
I understand and agree that the terms of this Agreement are reasonable and
necessary to protect the Company Entities’ respective business interests. I
further agree that the Company Entities would suffer irreparable losses if I
violate the terms of this Agreement and that money damages may not be an
adequate remedy. Thus, in addition to any other rights or remedies, all of which
shall be deemed cumulative, the Company Entities and each of them shall be
entitled to obtain injunctive relief to enforce the terms of this Agreement. It
is hereby acknowledged that the provisions of this Agreement are for the benefit
of the Company Entities and each such Company Entity may enforce the provisions
of this Agreement and only the applicable Company Entity can waive the rights
hereunder with respect to its Confidential Information and employees.



8.
All my obligations under this Agreement shall be binding upon my heirs, assigns,
and legal representatives.



9.
The Company shall have the right to assign this Agreement to another Company
Entity or to a successor to all or substantially all of the business or assets
of the Company or of any division or part of the Company or any Company Entity



10.
This Agreement is in addition to and does not supersede or replace any existing
agreement, written or otherwise, entered into between or among me and any
Company Entity relating to the subject matter hereof, provided that in the event
of any conflict between this Agreement and any other such agreement, this
Agreement shall control. No amendment, waiver or modification of this Agreement
shall be valid unless in writing and signed by both me and a duly authorized
representative of the Company



11.
This Agreement shall be construed and enforced under the internal laws of the
State of New York.



12.
In the event that any provision of this Agreement shall be held invalid or
unenforceable by reason of the scope or duration thereof or for any other
reason, such invalidity or unenforceability shall attach only to the particular
aspect of such provision found invalid or unenforceable and shall not affect any
other any other provision of this Agreement. To the fullest extent permitted by
law, this Agreement shall be construed as if the scope or duration of such
provision had been more narrowly drafted so as not to be invalid or
unenforceable.









13.
I acknowledge receipt of a copy of this Agreement.









        
Employee's Full Name (printed)    Employee's Signature    Date






Witness' Name (printed)    Signature    Date



